Citation Nr: 1827163	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-05 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from January 1967 to August 1969.

This appeal arises before the Board of Veterans' Appeals (Board) from a March 2010 rating decision in which the Department of Veteran Affairs (VA) New Orleans, Louisiana, Regional Office (RO) in part, denied entitlement to service connection for sleep apnea.  In September 2015, the appeal was remanded for further development.

The Board notes that in a February 2014 VA Form 9, the Veteran requested a Board hearing.  In a March 2015 notification letter, the Veteran was notified that his hearing was scheduled for April 15, 2015.  The Veteran did not attend the hearing and no reason to reschedule has been submitted.  Therefore, the Board will proceed accordingly.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the nature and etiology of the Veteran's sleep apnea.

Under 38 C.F.R. § 3.159(c)(4), a VA opinion is necessary if the evidence of record: (1) contains competent evidence that the Veteran had a current disability, or persistent or recurrent symptoms of disability; (2) establishes that the Veteran suffered an event, injury or disease in service; and (3) indicates that the claimed disability or symptoms may have been associated with the established event, injury, or disease in service or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran contends that his sleep apnea is due to service.

In an August 2011 private medical record, the Veteran participated in a sleep study.  The examiner stated that the testing resulted in impressions of severe obstructive sleep apnea-hypopnea syndrome, and possible QRS widening, suggestive of interventricular conduction delay.  

The Veteran's service treatment records are silent on complaint of or treatment for sleep apnea.  The Veteran has asserted that his sleep apnea began in service.  In a February 2014 VA Form 9, the Veteran stated that his wife and fellow service members have reported that when he sleeps, he has an extreme case of snoring.  He also stated that he has had chronic fatigue for years, but has never understood the cause of the condition.  The Veteran further noted that at the time of his service, he did not know about sleep apnea and it was not a diagnosis. 

The Veteran has indicated onset of sleep apnea symptoms during active duty service and has raised the possibility of chronicity of symptoms.  It is not clear that the diagnosis of such symptoms could have been given contemporary to the Veteran's active duty.  Therefore, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit any additional evidence of regarding the onset and symptoms of his sleep apnea, to include buddy statements.

2.  Send the Veteran's claims file to an appropriate VA examiner to obtain a medical opinion.  The examiner should consider and discuss the Veteran's medical records regarding his sleep apnea, including the August 2011 private sleep study.  After review of the file, the examiner should address the following:

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was manifested in, caused by, or is otherwise etiologically related to his period of service.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions.  The examiner should explain the medical basis for the conclusions reached. 

The examiner should provide reasons for all opinions. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or if there is additional evidence, which if obtained, would permit the opinion to be provided.

3.  Readjudicate the claim.  If the issue remains denied, the Appellant and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





Department of Veterans Affairs


